United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Eagleville, PA, Employer
)
___________________________________________ )
W.V., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2528
Issued: July 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 12, 2008 in which the hearing
representative affirmed a July 25, 2007 decision granting him four percent impairment of the left
lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has more than four percent permanent impairment of the
left lower extremity for which he received a schedule award.
FACTUAL HISTORY
On December 7, 2005 appellant, then a 44-year-old letter carrier, filed an occupational
disease claim for a lower lumbar sprain and bulging lumbar disc due to performing his work
duties which included repetitive twisting, turning and pulling while casing mail and loading mail

trays. The Office accepted his claim for lumbar sprain and left displaced lumbar intervertebral
disc. Appellant stopped work on October 12, 2005 and returned on November 1, 2005.
In support of his claim, appellant submitted a magnetic resonance imaging (MRI) scan of
the lumbar spine dated November 16, 2005 which revealed early degenerative spondylotic
changes and mild multilevel bulging at L1-2 and L2-3 and L4-5 and L5-S1. He was treated by
Dr. Evan Kovalsky, a Board-certified orthopedist, on November 23, 2005 for low back and left
leg pain that started in 1997. Dr. Kovalsky noted motor strength was good in all muscle groups,
intact sensation, except for deceased light touch along the left lateral thigh, with positive straight
leg raises on the left. He diagnosed lumbosacral sprain and strain, aggravation of underlying
lumbar spondylosis, a new annular tear and a small herniated disc at L4-5. In reports dated
December 21, 2005 to June 2, 2006, Dr. Kovalsky noted appellant’s continuing complaints of
persistent back and leg pain. A January 20, 2006 electromyogram (EMG) revealed denervation
of the left L5-S1 innervated myotomes and paraspinous musculature indicative of left L5-S1
radiculopathy.
Appellant submitted a report from Dr. David Weiss, an osteopath, dated August 1, 2006,
who noted that appellant reached maximum medical improvement on August 1, 2006. Physical
examination of the lumbar spine revealed paravertebral muscle spasm, and tenderness to the left
of midline, posterior superior iliac spine tenderness on the left. Range of motion was restricted
in forward flexion and backward extension, sitting root sign was positive on the left producing
radicular pain down the left lower extremity. Straight leg raising was positive on the left and
negative on the right. Sensory examination revealed perceived sensory deficit to pinwheel
sensation of the S1 dermatome involving the right and left lower extremities. There was normal
manual muscle strength and hip flexors, bilaterally, while gastrocnemius circumference
measured 39 centimeters on the right and 40 on the left. Dr. Weiss noted that appellant
complained of daily lumbar spine pain and stiffness that waxed and waned, and radicular pain
and numbness. He diagnosed chronic post-traumatic lumbosacral strain and sprain, herniated
nucleus pulposus at L4-5, bulging lumbar disc at L5-S1 and left L5-S1 radiculopathy. Dr. Weiss
noted that based on the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment,1 (A.M.A., Guides) that appellant had 4 percent
impairment on the right for Grade 2 sensory deficit of the S1 nerve root,2 and 8 percent for right
calf atrophy3 for 12 percent impairment of the right lower extremity. With regard to the left
lower extremity appellant would receive four percent impairment on the left for Grade 2 sensory
deficit of the left S1 nerve root.4
On December 4, 2006 appellant filed a claim for a schedule award. He submitted reports
from Dr. Kovalsky dated August 2, 2006 to May 7, 2007, who treated appellant for persistent
back pain and numbness radiating down his anterior thighs and left leg. Appellant submitted an
addendum report from Dr. Weiss dated February 2, 2007, who noted his August 1, 2006 report,
1

A.M.A., Guides (5th ed. 2001).

2

Id. at 424, Table 15-15, 15-18.

3

Id. at 530, Table 17-6.

4

Id. at 424, Table 15-15, 15-18.

2

had a typographical error as the report should have reflected that gastrocnemius circumference
was measured at 40 centimeters on the right and 39 centimeters on the left. The revised
impairment rating would be 12 percent impairment of the left leg and 4 percent impairment of
the right leg.
In a July 1, 2007 report, an Office medical adviser reviewed Dr. Weiss’s reports and his
recommendation of 12 percent impairment of the left leg for sensory loss of the S1 nerve root
and atrophy and 4 percent impairment of the right leg for sensory loss. The Office medical
adviser noted that pursuant to Table 17-2, page 526 of the A.M.A., Guides, Guide to Appropriate
Combination of Evaluation Methods, muscle atrophy cannot be combined with peripheral nerve
injury. He further noted that Dr. Weiss recommended a Grade 2 sensory deficit for the left and
right lower extremities; however, appellant’s symptoms as described by Dr. Weiss represent a
Grade 3 or 4 sensory deficit as he noted pain and stiffness on a daily basis which waxed and
wanes, radicular pain with numbness and some limitations of activities of daily living. A Grade
2 deficit as described in the A.M.A., Guides is decreased superficial cutaneous pain and tactile
sensibility decreased protective sensibility with abnormal sensations or moderate pain which
may prevent some activities. Although the Office medical adviser believed the Grade 2 sensory
finding by Dr. Weiss was excessive he recommended accepting his finding. He noted that
appellant had four percent impairment for Grade 2 sensory deficits of the S1 nerve root of the
left and right lower extremities for a four percent impairment of the left and right lower
extremities.5 The Office medical adviser noted that the date of maximum medical improvement
was August 1, 2006.
In a decision dated July 25, 2007, the Office granted appellant a schedule award for four
percent impairment of the left and right lower extremity. The period of the award was from
August 1, 2006 to January 9, 2007.
On July 31, 2007 appellant requested an oral hearing which was held on
November 29, 2007.
In a decision dated February 12, 2008, the hearing representative affirmed the July 25,
2007 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be

5

Id. at 424, Table 17-15.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

3

uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.8
ANALYSIS
On appeal, appellant believes that he is entitled to a schedule award greater than four
percent permanent impairment of the left lower extremity. He asserts through his attorney that
there is a medical conflict between the Office medical adviser and Dr. Weiss with regard to the
impairment to his left lower extremity. The Office accepted appellant’s claim for lumbar sprain
and left displaced lumbar intervertebral disc. The Board finds that there is a conflict in medical
opinion between the Office medical adviser and Dr. Weiss, appellant’s treating physician.
The Office medical adviser, who in a report dated July 1, 2007, advised that based on
Dr. Weiss’ reports appellant had four percent impairment of the left lower extremity. He noted
that appellant would be entitled to four percent impairment of the left lower extremity for
sensory deficit or pain in the distribution of the S1 nerve root, under Table 15-15 of the A.M.A.,
Guides.9 By contrast, Dr. Weiss in his reports dated August 1, 2006 and February 2, 2007 also
applied the A.M.A., Guides and found that appellant sustained a 4 percent impairment on the left
for Grade 2 sensory deficit of the S1 nerve root,10 and 8 percent for left calf atrophy,11 for 12
percent impairment of the left lower extremity. The Board notes that Table 17-2 of the A.M.A.,
Guides, provides that the evaluator is not permitted to combine peripheral nerve deficit with
muscle atrophy;12 however, there is no prohibition on rating impairment solely on muscle
atrophy, instead of sensory deficit. In this case, Dr. Weiss determined that appellant sustained
eight percent impairment based on left calf atrophy under Table 17-6 which would provide him
with greater impairment than that determined by the Office medical adviser. He supported an
increased impairment rating of the left lower extremity, while the Office medical adviser opined
that appellant sustained no more than a four percent permanent impairment of the left lower
extremity.
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”13 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.14 The Board finds that the Office should have referred appellant to an impartial
8

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

9

Id. at 424, Table 15-15.

10

A.M.A., Guides, 424, Table 15-15, 15-18.

11

Id. at 530, Table 17-6.

12

Id. at 526, Table 17-2.

13

5 U.S.C. § 8123(a).

14

William C. Bush, 40 ECAB 1064 (1989).

4

medical specialist to resolve the medical conflict regarding the extent of permanent impairment
arising from appellant’s accepted employment injury.
Therefore, in order to resolve the conflict in the medical opinions the case will be
remanded to the Office for referral of the case record, including a statement of accepted facts,
and, if necessary, appellant, to an impartial medical specialist for a determination regarding the
extent of appellant’s left lower extremity impairment as determined in accordance with the
relevant standards of the A.M.A., Guides.15 After such further development as the Office deems
necessary, an appropriate decision should be issued regarding the extent of appellant’s left lower
extremity impairment.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: July 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See Harold Travis, 30 ECAB 1071, 1078-79 (1979).

5

